DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2015/0248260 A1) in view of Hakozaki (US 2010/0302573 A1).
Regarding claim 1, Kanno discloses a non-transitory computer-readable recording medium for an information processing apparatus (e.g., FIG. 5 is a block diagram schematically illustrating a configuration of printer 140. Printer 140 includes storage unit 141, controller unit 145, print unit 151 as an image formation unit, and communication unit 152, paragraph 62), an operating system being installed in the information processing apparatus and a general-use printing program being implemented in the operating system, the information processing apparatus having a controller, the recording medium containing computer-executable instructions 
	Kanno does not specifically disclose when a print instruction is received through the operating system, a condition determining process of determining whether the print instruction satisfies a restriction condition;
when the print instruction satisfies the restriction condition, canceling printing according to the print instruction;
when the print instruction does not satisfy the restriction condition, causing the operating system to generate print data based on the print instruction and transmit the print data to the printer.
Hakozaki discloses when a print instruction is received through the operating system, a condition determining process of determining whether the print instruction satisfies a restriction condition (referring to paragraph 58); 
when the print instruction satisfies the restriction condition, canceling printing according to the print instruction (e.g., In a step S104, the prohibit notifying part 64 causes the display part of the client PC 60 to display an error message or the like indicating that the printing is prohibited, when the judgement result indicating that the printing is prohibited is received from the print server 10, paragraph 60); and 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kanno to include when a print instruction is received through the operating system, a condition determining process of determining whether the print instruction satisfies a restriction condition;
when the print instruction satisfies the restriction condition, canceling printing according to the print instruction;
when the print instruction does not satisfy the restriction condition, causing the operating system to generate print data based on the print instruction and transmit the print data to the printer as taught by Hakozaki. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kanno by the teaching of Hakozaki to improve convenience of a printing system in which a print destination is not restricted when a print instruction is issued from a client computer.

Regarding claim 2, Kanno discloses wherein, the printing based on the print instruction is restricted when a parameter of a print job corresponding to the print instruction satisfies the restriction condition, and the printing based on the print 

Regarding claim 3, Kanno discloses wherein the a restriction condition is set for a user of the print job (e.g., see figure 6).

Regarding claim 4, Kanno discloses wherein an allowed number of printable pages is set for each user, and the restriction condition is satisfied when a number of printing sheets indicated by the print job is more than the allowed number of printable pages set for the user of the print job (referring to paragraph 192).

Regarding claim 5, Kanno discloses wherein a printing parameter is restricted per each user, and the restriction condition is satisfied when the parameter of the print job includes the printing parameter restricted per the user of the print job (referring to paragraph 192).

Regarding claim 6, Kanno discloses wherein the information processing apparatus has a memory storing model information indicating a model of the printer (e.g., print data 114 is image formation data based on which printer 140 is to make printing (image formation). Print data 114 is generated by controller unit 117, paragraph 46), and wherein, when the print instruction to cause the printer to perform printing is received through the printing program, and a printer driver corresponding to the model indicated by the model information stored in the memory has been 

Regarding claim 7, Kanno discloses wherein the information processing apparatus has a memory storing access information used for accessing the printer (e,g,, storage unit 111),
wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform:
an access information obtaining process of obtaining the access information stored in the memory when the print instruction to cause the printer to perform printing is received (e.g., printer driver unit 118 generates a print job (image formation job) based on which printer 140 is to make printing, and sends the print job to printer 140. Printer driver unit 118 includes print data generator unit 119 as an image formation data generator unit, user ID acquisition unit 120 as a user identification information 
a first restriction information obtaining process of accessing the printer through a communication interface of the information processing apparatus using the access information obtained in the access information obtaining process and obtaining restriction information from the printer (e.g., authentication determination unit 147 determines the print function restriction on the basis of the user ID 101a and print data 101 c acquired from print job 101 (S13), paragraph 82, fig. 8), and
wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform the cancelling printing when the restriction information obtained in the first restriction information obtaining process indicates that printing is to be restricted, and not perform the cancelling printing when the restriction information obtained in the first restriction information obtaining process indicates that the printing is not to be restricted (e.g., steps S11-S15, fig. 8).

Regarding claim 8, Kanno discloses wherein the information processing apparatus has a memory storing restriction information (e.g., storage unit 141, fig. 5),
wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform a second restriction information obtaining process of obtaining the restriction information stored in the memory when the print instruction to cause the printer to perform printing is received through the 
wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform the cancelling printing when the restriction information obtained in the second restriction information obtaining process indicates that printing is to be restricted, and not perform the cancelling printing when the restriction information obtained in the second restriction information obtaining process indicates that the printing is not to be restricted (e.g., authentication determination unit 147 determines whether or not to impose restriction on processing of print job 101. For example, authentication determination unit 147 determines whether or not print data 101 c contained in print job 101 is printable. Specifically, on the basis of user ID 101a and print data 101 c contained in print job 101, authentication determination unit 147 refers to print function restriction table 142 stored 

Regarding claim 9, Kanno discloses wherein the printing based on the print instruction is restricted before the operating system completes generation of print data by the printing program (e.g., Print function restriction table 142 includes user ID column 142a, and restriction column for color printing availability 142b. User ID column 142a stores user IDs. Restriction column for color printing availability 142b stores color-printing availability information which indicates whether or not color printing is available to a user identified with each user ID stored in user ID column 142a, paragraph 66).

Regarding claim 10, Kan no discloses wherein the printing based on the print instruction is restricted in response to a cancel instruction to cancel the printing based on the print instruction being input (e.g., steps S11-SI3, SIS, fig, 8).

Regarding claim 11, Kanno discloses wherein the printing based on the print instruction is restricted after the operating system completes generation of print data by the printing program (e.g., steps SI 0-S13, fig, 8).

Regarding claim 12, Kanno discloses wherein the printing based on the print instruction is restricted by the controller obtaining print data generated by the operating system using the printing program and by not transmitting the obtained print data to the printer (e.g., steps SI 3, SI 5, fig. 8).


Regarding claim 14, Kanno discloses wherein, when the instructions comprise an other supporting program corresponding to an other printer different from the printer, the other supporting program can be implemented in the operating system, and when the information processing apparatus has a memory storing identification information identifying a supporting program and printer information identifying a printer supported by corresponding supporting program in association with each other for each supporting program implemented in the operating system, the operating system executes a process of a supporting program indicated by the identification information associated with the printer information of the printer subjected to the print instruction (e.g., Storage unit 141 stores information necessary for processing in printer 140. For example, storage unit 141 stores print function restriction table 142, and determination-waiting print job file 143, storage unit 141,142, 143, fig. 5).

Regarding claim 15, Kanno discloses wherein, when the operating system detects the print instruction to cause the printer to perform printing through the printing program, and when the operating system outputs a detection notification to notify that the print instruction is detected after detecting the print instruction and before 

Regarding claim 16, Kanno discloses an information processing apparatus (e.g., see figure 2) comprising:
 	a controller (e.g., controller unit, figure 2), 
a supporting program corresponding to a printer connected to the information processing apparatus, an operating system; (e.g., Print data generator unit 119 generates print data based on which printer 140 is to make printing. Print data generator unit 119 stores the generated print data in storage unit 111. User ID acquisition unit 120 acquires the user ID as the user identification information. For example, using an application programming interface (API) of an operation system (OS), user ID acquisition unit 120 acquires the user ID from log-on information 112 stored in storage unit 111, paragraph 50);
a printing program is implemented in the operating system (e.g., storage unit 111 can be implemented by the CPU using the RAM or the external storage device. Controller unit 117 can be implemented by the CPU loading a predetermined program stored in the external storage device onto the RAM and executing the loaded program, paragraph 61); and the remaining of limitations are the same as limitations of claim 1. Therefore the remaining of limitations is rejected as set forth above as claim 1. 



Regarding claim 19, Hakozaki discloses wherein when, the print instruction satisfies the restriction condition, canceling printing according to the print instruction comprises causing the operating system to cancel printing according to the print data (referring to paragraphs 58, 59).  

Regarding claim 20, Hakozaki discloses wherein, when the print instruction satisfies the restriction condition, canceling printing according to the print instruction comprises allowing the general-use printing program to generate the print data, switching a printing port from a particular port through which the print data is to be transmitted to the printer to an unconnected port to which the printer is not connected, and causing the operating system to output the print data through the unconnected port (e.g., blocks 12-14 and 64, figure 4).
  
Regarding claim 21, Hakozaki discloses wherein, when the print instruction satisfies the restriction condition, canceling printing according to the print instruction comprises allowing the general-use printing program to generate the print data, adding a read-and-discard command to the print data, and causing the operating system to transmit the print data to the printer (e.g., blocks 12-14 and 64, figure 4).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUANG N VO/           Primary Examiner, Art Unit 2672